Title: To John Adams from George H. Loring, 4 May 1822
From: Loring, George H.
To: Adams, John


				
					Sir,
					Boston May 4th. 1822.
				
				I enjoyed the visit to you. I thank you for your kind invitation with warmth. I thank you for the gift which was five dollars with warmth. I know I have not done you any good although you gave me this great present. I will not purchase something disadvantageous for my mind with that money, but something beneficial to my mind. I wish you happiness.May God give you many blessings in this life and in that next.Your’s very respectfully.
				
					George H. Loring
				
				
			